Title: To James Madison from James Leander Cathcart, 25 August 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 11
						Sir
						Leghorn Augt. 25th. 1802
					
					During my residence at Tripoli I had the honor to transmit to the Department of State the 

history of the reign of Aly Pacha father of the reigning sovereign of Tripoli including the different 

revolutions in that State, an account of the murder of Mohammed Bey & the dethroning of the rightfull 

sovereign of Tripoli Hamet Pacha who at that period was under the protection of the Bey of Tunis, but 

is now at Malta, & in a supplement I forwarded some account of the accession to the throne & reign of 

the present Usurper Jouseph Pacha Caramanli.
					From the day of my arrival I conceiv’d it my duty to be particular in forwarding details of the 

most prominent transactions of that government for the information of the President  spared no 

pains or expense to procure the best intelligence obtainable.  Whether eventually I succeeded or not 

I must leave to your candor to determine, which may be ascertain’d by comparing my communications 

with the transactions which have since transpired.  As the above mentioned papers as well as my own 

observation convinced me that the inhabitants of Tripoli held the present Pacha in the greatest degree 

of horror imaginable & of their great desire that Hamet who was then at Tunis should again assume the 

reigns of government, I was left no reason to doubt that should he ever be able to appear before Tripoli 

with any considerable force to espouse his cause, that the chief inhabitants of that Regency would 

declare in his favor.  Indeed so sensible is Jouseph that his conduct neither merits nor ever will receive 

their support when any force is opposed to him that when ever he goes out of the city he carries all his 

treasure & jewels with him, in chests mounted on Mules which are confided to the care of his favorite 

slaves, who have orders to keep as close to him as possible, nor is he ever accompanied by less than 

from three to five hundred of his partizans who are composed of negroes & men of desperate fortunes, 

who would espouse his cause no longer than until his treasure was exhausted and would then file into 

the ranks of the best paymaster.  For this reason he carry’s his cash with him, as likewise to enable him 

to raise a party among the Arabs, should ever his brothers party assume courage sufficient to shut the 

gates of the City against him as he did against Hamet when he treacherously usurp’d the Pachalic.
					In my details of the relative situation of Tripoli with other Nations you will observe the many 

causes the Grand-Señior has had to complain of the arrogance of Jouseph Pacha & no doubt will join 

with me in opinion that the war in which he was engaged was the only reason which prevented him 

from chastizing him as he deserv’d, & that he only waits for a proper opportunity I believe is evident; 

no act could be more just than the reinstating Hamet Pacha on the throne of his forefathers, & no act 

could insure the Grand Signore a revenge so prompt & efficacious & attended with so little expense 

both of blood & treasure; nor so effectually insure the gratitude & future obedience of Hamet & his 

family, as well as set a precedent to the other states of Barbary whose incorrigible insolence has 

become unsupportable at the sublime Port & render an example not only expedient but absolutely 

necessary.
					Jouseph Pacha perfectly acquainted with these circumstances spared no pains to entice his 

brother Hamet to come to Tripoli under the specious pretext of giving him the government of the 

provinces of Derna & Bengasi; but without effect.  Hamet would not listen to his proposal & demanded 

of his brother to give him up his wife & children who he holds as hostages & to settle a small annuity 

on him sufficient to maintain his family promising that he would then live & die at Tunis.
					In the above train were affairs at Tripoli when I left it, & under those impressions I was 

induced in my letter to Mr. Eaton of the 15th. of June 1801 to make the following observations.
					"I conceive it peculiarly fortunate that Tripoli has broke with us first as we have it in our 

power with a small force to reduce them to our own terms & consequently to influence the other 

Regency’s in our favor, as they would find by demonstration that we brook not insults with impunity.  

Nay Sir if the Pacha of Tripoli’s brother Hamet who is at Tunis was a man of understanding & enterprize 

I would stake my soul that with the assistance of four of our Frigates that I would effect a revolution in 

his favor and place him on the throne of Tripoli in spight of every obstacle & thereby insure the United 

States the gratitude of him & his successors, besides concluding an advantageous peace."  But I must 

sincerely declare that actuated as I was by no other motive than an honest zeal for what I supposed & 

continue to suppose to be the best interest of my country, I at that period thought it a moral 

impossibility that it would take fifteen months to draw out the energy’s of an injured nation, or that 

motives of humanity would so far preponderate in our councils as to induce us to postpone our 

vengeance until the barbarity of those miscreants to our unfortunate fellow Citizens would give a 

latitude & prescribe the rules of a vigorous retaliation.
					In a letter of the 29th. of June I forwarded to Mr. Eaton the outlines of my dispatch No. 8 

dated at Leghorn July 2nd. 1801 wherein I requested him to ascertain how far said Hamet would be 

willing to engage in an expedition of that nature, to which I receivd no answer for many months.  For 

particulars I refer you to the dispatch & you will please to observe the Paragraph which commences "I 

propose chastising them one at a time & pursuing such measures at the Ottoman court as will 

effectually prevent any coalition taking place injurious to our interests.
					The measures in contemplation were to embark the said Hamet onboard our Comodores ship, 

to proceed with him to Constantinople, to present him to the grand Vizir & let him then make use of 

his own arguments to procure the Caftan or Robe of honor, & while he was negociating for force which 

the Grand-Señior undoubtedly means to send against Tripoli, we would have profited of the 

opportunity to have concluded a commercial treaty with the sublime Port & to have made such 

arrangements, both there & with Hamet Pacha as could not fail to inspire those nations with sentiments 

favorable to our dignity & interests, by procuring the Grand Senior’s sanction to this expedition would 

effectually prevent any coalition taking place unfavorable to our interests, & that the Grand Senior still 

intends to revenge the insults he has receiv’d you will be inform’d by Mr. Nissens communications 

dated Tripoli April 22nd. 1802 forwarded in my dispatch No. 7 of this year.
					No material alteration took place until March last when the Usurper Jouseph Pacha having 

succeeded in persuading the Bey of Tunis to deny his protection to his brother Hamet, he was obliged 

from mere necessity to accede to Jousephs proposal & actually accepted the offer of the government of 

Derna, & embark’d onboard a russian ship bound to Malta (but supposed to have been bound to Derna) 

where he arrived the 11th. of April.
					This change of position by Hamet Pacha induced Mr. Eaton to take the measures which he no 

doubt has detail’d to government in the amplest manner & which had not this event taken place so 

suddenly he would not have done until he receiv’d the Presidents instructions & so far as those 

measures have been made known to me I must do Mr. Eaton the justice to say that they seem to have 

been judicious  dictated by imperious necessity & an honest zeal for the success of an enterprize 

which promised such vast advantages to our Country.
					Thus were we situated when the Constellation arrived in this sea, when it seems by Mr. Eatons 

communications to me, that Captn. Alexr. Murray arrogated to himself the presumption to discard 

measures the motives of which whether right or wrong he must have been perfectly unacquainted 

with, nay totally ignorant off, which exclusive of his being a junior officer to Capt. Mc.Niel, were by no 

means in his department, & that too in a stile of the most illiberal censure, without even observing the 

common respect due from public Officers in difft. departments to each other especially in foreign ports: 

the details of this transaction, no doubt Mr. Eaton has transmited to govt. who will decide with 

impartiality on the merits of the cause, as I by no means conceive myself entitled to so great a latitude, 

nor do I wish to enter into any controversy on the occasion.  My sole aim in making this report is to 

request that the President will be pleas’d to draw a line of distinction between the relative dutys of the 

Consuls residing in Barbary & the Commanders of our vessels of War, for I cant suppose it conducive to 

the public interests to subject men (who have spent the best parts of their lives in the public service & 

who have been several years acquiring knowledge in the Country’s where they reside) to the caprice of 

every gentleman who may command our vessels of War, for altho’ they may be excellent seamen & as 

good officers it must be supposed that they must be very deficient in any superficial knowledge they 

may have acquired relative to Barbary where they have scarcely ever been, & even had their stay been 

proportioned to the full extent of their penetration & wisdom, from their want of knowledge of the 

language & manners & customs of the people, they would be able to obtain but little information but 

what would derive from the Consul resident, whose measures if they in the plenitude of their power 

think proper to discard & censure, I presume we had much better stay at home than subject ourselves 

to this additional degradation.  The situation of a Consul in Barbary provided he is determined to do his 

duty is of all others the most humiliating & perilous, exiled (’tho honorably) from his dearest 

connections, doom’d to breath an air contaminated by plague & slavery, subject even in our beds to the 

mortal stings of scorpions, exposed to every species of insolence & degradation that a fertile brain’d 

Mohammetan can invent to render the life of a christian superlatively miserable, that dare oppose his 

will, one moment menaced with chains, the next with death & damnation, in a state of constant 

vigilance concern & perplexity; their is no occasion nor necessity in addition to all our sufferings of 

subjecting our measures to the control of men, who from the routine of their duty can have as little 

ability to judge either of their propriety or utility as they have had modesty in censuring what they 

wanted the power to condemn.
					Captn. Daniel McNiel has had several conferences with Hamet Bashaw at Malta & I believe in 

conjunction with the Swedish Admiral Cederstrom has made some arrangements with him the 

particulars of which are to me unknown.  Thus Sir you are inform’d that every officer acquainted with 

the subject, is of the same opinion on the subject that I am, & none has opposed the measure but those 

totally unacquainted with its tendency.  I therefore request that you will represent the subject of this 

dispatch to the President in such a manner that in future a line may be drawn between our relative 

duty’s, for it is evident that whether the measure is approved by government or not, that the 

commanders of each of our vessels of War, especially those acting under a senior officer has not power, 

or ought ever to have power, delegated to him sufficient to discard measures of such vast importance, 

& if this act is sanctioned by government it will in future be quoted as precedent, which would be giving 

our Commanders a latitude productive of many irregularities especially in so young a Navy as ours, & 

would likewise be the means of engendering animossity’s where the greatest unanimity & most cordial 

concurence ought to exist.
					Submiting the whole to the decision of the Presidents superior judgment I have the honor to 

subscribe myself with respectful esteem Sir Yr. most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
